DETAILED ACTION
	Claims 1, 3, 4, 6-9, 11-17 and 20-23 are present.  Claims 6-9, 12 and 21-22 remain withdrawn.
	Applicant is reminded that upon amendment of the independent claim 1, dependent claims including withdrawn claims should be reviewed for proper dependency.  
All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II and species of SEQ ID NO: 6 in the reply filed on 04/25/2022 is acknowledged.  The requirement was previously made final.
Claims 3 and 20 have been amended to require a substitution selected from 18D, 61Y, 92S, 99Y, 137K, 149I, 156G, 156Y, 1591, 1625, 166M, 172G, 172P, 192V, 199M, 217M, or 265A.  Elected SEQ ID NO: 6 does not contain any of these substitutions such that claims 3 and 20 have been amended to no longer read on elected species of SEQ ID NO: 6.  Further, claims 3 and 20 have been amended to no longer include the features of elected Group II.  New claim 23 recites a Markush group of substitutions wherein species (i)-(xi), inter alia, all required the substitution N144K and species (xii) requires the substitution D172G wherein elected SEQ ID NO: 6 contains neither substitution N144K or D172G.  SEQ ID NO: 6 contains the substitutions A29G, G131N, T133R and S216C that are not recited in claim 23.  As such, new claim 6 does not read on the elected species of SEQ ID NO: 6.
Claims 3, 20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022.  Claims 3 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022.  

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites and requires “the second further amino acid substitution comprises at least a first substitution at least one of 130, 131, 133, 144, 224, or combinations.” Claim 1 from which claim 4 depends recites “a first further amino acid substitution” and “a second further amino acid substitution.”  Recitation of “a first substitution in claim 4” is not considered to be a reference to the “a first further amino acid substitution” as previously recited in claim 1.  Regardless, claim 4 should be amended to recited, for example, “a at least one position of” to avoid any interpretation that the “a first further amino acid substitution” as prior recited in claim 1 is being reference in claim 4.
It is noted that the second substitutions recited in claim 1, part (b2) species a.-j., all already require a substitution being at least of positions 130, 131, 133, 144 or 224.  However, claim 4 is interpreted as requiring embodiments of claim 4 having the features of claim 1, part (b2), as to be further limiting claim 1 within the meaning of 35 U.S.C. 112(d).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides:
  In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.
	
	Claim 11 depends from claim 1.  Claim 1 requires a protease having at least 70% identity to recited SEQ ID NO: have the substitutions as recited in (b1) or (b2) of that claim but not both.  Dependent claim 11 recites a protease 100% identical to SEQ ID NO: 16.
	As described on page 38 of the specification, SEQ ID NO: 16 has the following substitutions relative to SEQ ID NO: 1 where SEQ ID NO: 16 is otherwise identical to SEQ ID NO: 1.

    PNG
    media_image1.png
    31
    682
    media_image1.png
    Greyscale

	While SEQ ID NO: 16 has the substitutions P9T and Q271E, SEQ ID NO: 16 contains none of the substitutions at positions 18, 61, 92, 99, 137, 149, 156, 159, 162, 166, 172, 192, 199, 217 or 265 as recited in claim 1, part (b1).  Further, SEQ ID NO: 16 does not require any of the combination of substitutions required by claim 1, part (b2).  For example, species a., b., e., g., h., i. and j. in part (b2) of claim 1 all require a substitution at S224 not present in SEQ ID NO: 16.  Species c. and f. in part (b2) of claim 1 require substitution G131N not present in SEQ ID NO: 16.  Species d. in part (b2) of claim 1 requires substitution A29G not present in SEQ ID NO: 16.
	As such, claim 11 through reciting a protease identical to SEQ ID NO: 16 omits limitations recited in claim 1 from which claim 11 depends, such limitations being that the substitutions as recited in one of parts (b1) or (b2) of claim 1 be present.  For this reason, claim 11 does not satisfy the test for proper dependency set forth in MPEP 608.01(n)(III).
	It is noted that this rejection is necessitated by applicant’s amendment to claim 1 from which claim 11 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan (U.S. 6,541,235 B1).
Bryan, abstract, teach: Novel calcium free subtilisin mutants are taught, in particular subtilisins which have been mutated to eliminate amino acids 75-83 and part or all of amino acids 1-22 (the N-terminal region) and which retain enzymatic activity and stability. Recombinant methods for producing the same and recombinant DNA encoding for such subtilisin mutants are also provided.
“The inventors also consider as part of their invention [Symbol font/0x44]75-83 Subtilisin mutants which contain one or more of the following mutations: Q2K, S3C, P5S, K43N, M50F, A73L, Q206C, Y217K, N218S, Q271E, S9A, I31L, E156S, G166S, G169A, S188P, N212G, K217L and T254A.” Bryan, col. 10, ln. 31-35.  The subtilisin referenced by Bryan is subtilisin BPN’ having SEQ ID NO: 1 of Bryan. Bryan, col. 8, ln. 54-59.  The preceding is considered to be an anticipatory disclosure of a subtilisin/protease identical to SEQ ID NO: 1 of Bryan with deletion of amino acid residues 75-83 with substitution Q271E (Db) wherein an alignment of the same with recited SEQ ID NO: 1 (Qy) is as follows: 

    PNG
    media_image2.png
    446
    664
    media_image2.png
    Greyscale

As such, Bryan disclose a protease/subtilisin having at least 70% identity over the full-length of recited SEQ ID NO: 1 (196/275=71%) with at least the substitutions A18S, F61N, N137A, and Q271E relative to recited SEQ ID NO: 1 which meets the features of claim 1, part (b1).  
Regarding claims 13-16, any subtilisin taught by Bryan is intended to be expressed in Bacillus or other bacterial host cell from an encoding expression vector.  Bryan, col. 21, ln. 3-26. As exemplified in Example 1 of Bryan, such appropriate host cell with an encoding expression vector is cultivated wherein “Wild type subtilisin and the variant enzymes were purified” wherein the subtilisin must necessarily be purified/isolated from either the host cell or the culture medium as recited in claim 16. Bryan, col. 22, ln. 1-2.  The description in Bryan, col. 21, ln. 60-65, that “S221C [mutant subtilisin] was expressed in a 1.51 New Brunswick fermentor at a level of approximately 100 mg of the correctly processed mature form per liter” indicates that any culturing is done in a culture medium wherein it appears that the subtilisin is secreted into the medium or is otherwise present in the host cell from which such subtilisin is purified or isolated.
Regarding claim 17, Bryan, col. 1, ln. 55-62, explains that the “subtilisin mutants of the present invention are to be utilized in applications where subtilisins find current usage. Given that these mutants do not bind calcium they should be particularly well suited for use in industrial environments which comprise chelating agents, e.g. detergent compositions, which substantially reduces the activity of wild-type calcium binding subtilisins,” which is understood as anticipatory that any subtilisin mutant in accordance with the disclosure of Bryan is to be included in a detergent composition that is necessarily a washing or cleaning agent within the broad meaning of those terms and wherein a “detergent composition” necessarily has one or more surfactants wherein a detergent is necessarily a surfactant.  

Claim(s) 1 and 13-17  is/are rejected under 35 U.S.C. 102(a)(1), or in the alternative under 35 U.S.C. 102(a)(2), as being anticipated by Mussmann et al. (WO 2017/198488 A1) (filed 05/08/2017, published 11/23/2017).
It is noted that a translation of the German language priority documents DE 102017215628.7 and DE 102018208778.4 have not been filed. As such, the earliest available priority date is 09/05/2018, the international filing date of the instant application.
A machine translation of Mussmann et al. is cited herein.
“The invention relates to proteases from Bacillus pumilus, the amino acid sequence of which has been modified, in particular with regard to use in detergents and cleaning agents, in order to give them better cleaning performance at low temperatures (e.g. at low temperatures). B. between 20 ° C and 40 ° C) and to confer increased storage stability, and the nucleic acids coding for them and their production. The invention also relates to the uses of these proteases and processes in which they are used and agents containing them, in particular washing and cleaning agents.” Mussmann et al., para. [0002].
As shown in the Table on page 26 of Mussmann et al. (German-language document), Mussmann et al. disclose a protease/subtilisin having SEQ ID NO: 17 of Mussmann et al. that is identical to recited SEQ ID NO: 1 having the substitutions P9T, S216C, Q271E, and G166S that meets the features of claim 1 as recited in part (b1) of claim 1.
Regarding claims 13-16, “Another object of the invention is a nucleic acid which codes for a protease according to the invention, and a vector containing such a nucleic acid, in particular a cloning vector or an expression vector.” Mussmann et al., para. [0054]. “A further object of the invention is a non-human host cell which contains a nucleic acid according to the invention or a vector according to the invention, or which contains a protease according to the invention, in particular one which secretes the protease into the medium surrounding the host cell.” Mussmann et al., para. [0059]. “Host cells according to the invention are preferably used to produce proteases according to the invention. A further subject matter of the invention is therefore a method for the production of a protease [by] a) culturing a host cell according to the invention, and b) isolating the protease from the culture medium or from the host cell.” Mussmann et al., para. [0068]-[0070].  Such host cells and non-human microorganisms.  Mussmann et al. paras. [0064]-[0065].  As such, Mussmann et al. directly disclose that any protease according to the disclosure of Mussmann et al. (including SEQ ID NO: 19 of Mussmann et al.) should be encoded by a nucleic acid being an expression vector, transformed into a non-human host cell and such protease prepared by the method of recited claim 16.
Regarding claim 17, as set forth in paras. [0002], [0006] and [0077] of Mussmann et al., the proteases disclosed by Mussmann et al. are for inclusion in cleaning agents including detergent compositions/agents including surfactants. 

Claim(s) 1 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1), or in the alternative under 35 U.S.C. 102(a)(2), as being anticipated by Mussmann et al. (WO 2017/162429 A1) (filed 03/07/2017, published 09/28/2017).  WO 2017/162429 A1 is later published as U.S. 2020/0140787 A1, which is cited herein as an English language translation of WO 2017/162429 A1 including the Sequence Listing.
It is noted that a translation of the German language priority documents DE 102017215628.7 and DE 102018208778.4 have not been filed. As such, the earliest available priority date is 09/05/2018, the international filing date of the instant application.
Mussmann et al., in the claims, disclose:
1. A protease having an amino-acid sequence which has an at least about 70% sequence identity to the amino acid sequence set forth in SEQ ID NO:2 over the entire length thereof and which has an amino acid substitution at one or more of the positions P9, Q62, D101, N130, G166, N187, 5216, N238 and Q271, each based on the numbering according to SEQ ID NO:2.
2. The protease according to claim 1, wherein the amino acid substitution is selected from the group of P9T/S/H, Q62E, D101E, N130D, G166S, N187H, S216C, N238K Q271E, or combinations thereof, each based on the numbering according to SEQ ID NO:2.
3. The protease according to claim 1, wherein the protease has one of the following amino acid substitution variants, each based on the numbering according to SEQ ID NO:2:
(i) P9T;
(ii) Q271E;
(iii) P9S and N238K;
(iv) P9H;
(v) N187H;
(vi) S216C;
(vii) Q62E and N130D;
(viii) Q62E, D101E, N130D, G166S and Q271E; or
(ix) P9T, N187H, S216C and Q271E.
SEQ ID NO: 2 of Mussmann et al. is identical to recited SEQ ID NO: 1 such that the protease having SEQ ID NO: 2 of Mussmann et al. with substitutions anticipates the features of claim 1. That is SEQ ID NO: 2 of Mussmann et al. with the substitution Q62E, D101E, N130D, G166S and Q271E as recited in claim 3, part (viii) of Mussmann et al. meets the features of claim 1, part (b1). 
Regarding claims 13-16, “Other aspects of the present disclosure relate to the nucleic acids which code for these proteases, to non-human host cells which contain proteases or nucleic acids as contemplated herein, to agents, in particular washing and cleaning agents, which comprise proteases as contemplated herein, to washing and cleaning methods, and to uses of the proteases as contemplated herein in washing or cleaning agents for removing fat-containing stains.” Mussmann et al., para. [0014]. “The present disclosure also relates to a nucleic acid which codes for a protease as contemplated herein, and to a vector containing a nucleic acid of this kind, in particular a cloning vector or an expression vector. A nucleic acid of this kind can have the nucleotide sequence shown in SEQ ID NO:1 as the coding sequence, which nucleotide sequence is mutated at the corresponding positions in order to give the desired amino-acid substitution.” Mussmann et al., para. [0056].  “Host cells as contemplated herein are preferably used in order to prepare proteases as contemplated herein. Therefore, the present disclosure also relates to a method for preparing a protease, comprising: a) culturing a host cell as contemplated herein, and b) isolating the protease from the culture medium or from the host cell.” Mussmann et al., para. [0070].  The preceding is considered to anticipate the features of claim 13-16 when a protease having SEQ ID NO: 2 of Mussmann et al. (recited SEQ ID NO: 1) with substitutions Q62E, D101E, N130D, G166S and Q271E encoded by the nucleic acids or vectors, present in a non-human host cell or prepared as described.
Regarding claim 17, the “agents as contemplated herein may in particular contain surfactants, builders, peroxygen compounds or bleach activators.” Mussmann et al., para. [0077].  As such, Mussmann et al. disclose that any of the protease variants disclosed therein be included in a composition being a cleaning agent having one or more surfactants.”

Claim(s) 1, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot, Accession No. P00780, 2016, www.uniprot.org (previously cited).
Uniprot, Accession No. P00780, 2016, www.uniprot.org, disclose a naturally-occurring protease/subtilisin from Bacillus licheniformis (Db) having at least 70% identity to SEQ ID NO: 1 (Qy) and having the substitutions Q271E and A192V as to be a complete embodiment of claim 1, part (b1), as shown in the alignment below. 



    PNG
    media_image3.png
    428
    640
    media_image3.png
    Greyscale

Further, Uniprot P00780 is considered to evidence that naturally-occurring Bacillus licheniformis cells have a 1) a gene sequence (i.e. nucleic acid) encoding the protease described by Uniprot P00780 that meets the features of claim 13, and 2) that naturally-occurring Bacillus licheniformis is a non-human host cell containing the protease described by Uniprot P00780 that meets the features of claim 15.  Claim 15 does not require a “host cell” to contain any heterologous genetic material and a host cell is not so defined in the specification.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13, 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a genus of proteases that include naturally-occurring proteases. This judicial exception is not integrated into a practical application because the claims do not recite any features that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Uniprot, Accession No. P00780, 2016, www.uniprot.org, disclose a naturally-occurring protease/subtilisin from Bacillus licheniformis (Db) having at least 70% identity to SEQ ID NO: 1 (Qy) and having the substitutions Q271E and A192V as to be a complete embodiment of claim 1, part (b1), as shown in the alignment below. 


    PNG
    media_image3.png
    428
    640
    media_image3.png
    Greyscale

	Further, Uniprot P00780 is considered to evidence that naturally-occurring Bacillus licheniformis cells have a 1) a gene sequence (i.e. nucleic acid) encoding the protease described by Uniprot P00780 that meets the features of claim 13, and 2) that naturally-occurring Bacillus licheniformis is a non-human host cell containing the protease described by Uniprot P00780 that meets the features of claim 15.  Claim 15 does not require a “host cell” to contain any heterologous genetic material and a host cell is not so defined in the specification.
Since the natural product protease, encoding nucleic acid and host cell having the protease recited in the claims are naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”
Claim 17 recites a composition containing the naturally-occurring protease of claim 1 and one or more surfactants, wherein the genus of surfactants include naturally-occurring products (e.g. fatty acids, rhamnolipids).  However, combination of, for example, the protease describe in Uniprot P00780, and a naturally-occurring surfactant is not described as imparting a markedly-different characteristic to the protease or the surfactant.
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Claims 1, 13, 15 and 17 do not recite any additional elements other than a protease as recited combined with a further natural product being a surfactant as reviewed above, which does not integrate the natural product protease and surfactant into a practical application. 
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, the claims do not recite any additional elements other than the natural-product protease combined with a natural-product protease as discussed above.  As such, the rejected claims do not recite any other additional elements other than natural-products which does not amount to significantly more than the judicial exception.  
 As such, Step 2B is answered in the negative and the claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 4, 11 and 13-17 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,421,213 (Application No. 16/644,191) in view of Merkel et al. (U.S. 2009/0170745 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claims 1 and 4 recite:
1. A protease comprising an amino acid sequence having at least 85% sequence identity with the amino acid sequence given in SEQ ID NO:1 over its entire length and having, in each case based on the numbering according to SEQ ID NO:1, amino acid substitutions which occur:
(a) at the positions corresponding to positions 9 and 271, and
(b) at one or more positions corresponding to positions 29, 48, 101, 130, 131, 133, 144, 224, and 252, in each case based on the numbering according to SEQ ID NO:1.
4. The protease according to claim 1, wherein the amino acid substitutions, in each case based on the numbering according to SEQ ID NO:1: occur at P9T, P9H, P9S, or P9A, corresponding to position 9 and Q271E corresponding to position 271, optionally S216C corresponding to position 216, as well as additional amino acid substitutions according to one or more of the following:
(i) N130D, G131S, T133Y, and 5224A;
(ii) N1305, G131S, T133Y, N144L, and 5224A;
(iii) N130D, G131N, T133K, and N144K;
(iv) N130H, G131N, N144K, and 5224A;
(v) A29G, N130D, G131N, and T133R;
(vi) A29G, D101E, N1305, G131S, S224T, and N252S;
(vii) N130H, G131S, and 5224A;
(viii) N130D, G131S, T133K, and 5224A;
(ix) A29G, D101E, N130D, G131K, and 5224A;
(x) N130D, G131N, T133K, N144L, and N252S;
(xi) G131S, N144K ,and S224T;
(xii) D101E, N130D, G131S, T133Y, N144A, and 5224A;
(xiii) A29G, D101E, N1305, S224T, and N252S;
(xiv) A48V, G131S, T133R, and 5224A; and
(xv) G131D, T133R, and S224A.
The protease having SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 1.  As such, patented claim 4, part (v), anticipates the features of claim 1, part (b2), and claim 4. 
Regarding claim 11, a protease according to patented claim 4 as discussed above with the substitution at position 9 being 9T and the recited optional substitution S216C results in a protease comprising recited SEQ ID NO: 6.  At the time of filing, an ordinarily skilled artisan would have been motivated to produce an embodiment of patented claim 4 having substitutions P9T, A29G, N130D, G131N, and T133R, and S216C to SEQ ID NO: 1 since copending claim 1 itself directly suggests the combination of these substitutions.
Regarding claims 13-17, Merkel et al. teach a subtilisin protease from Bacillus pumilus having SEQ ID NO: 2 or 10 of Merkel et al. that is identical to recited SEQ ID NO: 1. Merkel et al., abstract, claim 7 and para. [0054]. Such B. pumilus protease is intended for inclusion in a composition that is a cleaning agent having a surfactant. Merkel et al., para. [0198] and claim 18. Further, such B. pumilus protease is intended to be encoded by a vector and such vector transformed in a Bacillus subtilis (non-human) host strain such that the B. pumilus protease is present in the same and the protease prepared by cultivating the host cell and isolating/purifying the protease from culture medium. Merkel et al., paras. [0341]-[0342] and [0170].  As such, Merkel et al. expressly teach that any B. pumilus protease including substitution variants of SEQ ID NO: 2 or 10 of Merkel et al. (recited SEQ ID NO: 1) be included vectors, host cells, cleaning agents and methods for production having all of the features of claims 13-16 and 17 which extends to the proteases of the patented claims as discussed above.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize any embodiment protease of the patented claims in vectors, host cells, cleaning agents and methods for production of such proteases having all of the features of claims 13-17 since Merkel et al. directly teach that the same is appropriate use for such proteases identical to or nearly identical to recited SEQ ID NO: 1 as are embodiment proteases of the patented claims.

Claims 1 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,767,142 further in view of Merkel et al. (U.S. 2009/0170745 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 recites a protease having SEQ ID NO: 2 (identical to recited SEQ ID NO: 1) with substitution at one or more of P9, Q62, D101, N130, G166, N187, S216, N238 and Q271, wherein patented claim 3 provides a specific embodiment with the substitutions Q62E, D101E, N130D, G166S and Q271E.  The preceding anticipates the features of claim 1, part (b1). 
Regarding claims 13-17, Merkel et al. teach a subtilisin protease from Bacillus pumilus having SEQ ID NO: 2 or 10 of Merkel et al. that is identical to recited SEQ ID NO: 1. Merkel et al., abstract, claim 7 and para. [0054]. Such B. pumilus protease is intended for inclusion in a composition that is a cleaning agent having a surfactant. Merkel et al., para. [0198] and claim 18. Further, such B. pumilus protease is intended to be encoded by a vector and such vector transformed in a Bacillus subtilis (non-human) host strain such that the B. pumilus protease is present in the same and the protease prepared by cultivating the host cell and isolating/purifying the protease from culture medium. Merkel et al., paras. [0341]-[0342] and [0170].  As such, Merkel et al. expressly teach that any B. pumilus protease including substitution variants of SEQ ID NO: 2 or 10 of Merkel et al. (recited SEQ ID NO: 1) be included vectors, host cells, cleaning agents and methods for production having all of the features of claims 13-16 and 17 which extends to the proteases of the co-pending claims as discussed above.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize any embodiment protease of the patented claims in vectors, host cells, cleaning agents and methods for production of such proteases having all of the features of claims 13-17 since Merkel et al. directly teach that the same is appropriate use for such proteases identical to or nearly identical to recited SEQ ID NO: 1 as are embodiment proteases of the patented claims.

Response to arguments
Applicant argues:
Applicant respectfully directs the Examiner's attention to amended claim 1, which now recites the limitation of previously presented claim 5. Previously presented claim 5 was not rejected in view of any of the cited prior art.

Claim 1 has not been amended to recite but not require the features of claim 5.  A complete embodiment of claim 1 is a protease having a combination of features of parts (a) and (b1) of claim 1 and none of the features of part (b2) of claim 1 including none of the features previously recited in claim 5.  It is noted that the broadest reasonable interpretation of “and/or” includes “or” and not “and.”

Applicant argues:
In addition or in the alternative, Applicant further directs the Examiner's attention to new claim 23, which is the same as previously presented claim 1 + previously presented claim 10. Previously presented claim 10 was not rejected in view of any of the cited prior art.
 
	Previously presented claim 10 was withdrawn in the Office Action dated 07/08/2022 for not reading on elected species SEQ ID NO: 6 and therefore not examined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652